Order entered April 22, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01188-CV

                      IN RE BRIAN POTASHNIK, Relator

           Original Proceeding from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-08-2072-E

                                     ORDER
           Before Justices Whitehill, Partida-Kipness, and Pedersen, III

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is DENIED IN PART and CONDITIONALLY GRANTED IN

PART. We DENY the petition with respect to the trial court granting real party in

interest’s motion to compel net–worth discovery.           We CONDITIONALLY

GRANT the petition with respect to (1) the request to produce tax returns, (2) the

interrogatories and requests for production that do not relate to net worth as set

forth in the Court’s opinion of this date, and (3) the interrogatories and requests for

production that seek multiple years of information as set forth in the Court’s

opinion of this date. The Court ORDERS the trial court to modify the September
6, 2019 Order Granting Jeff Carpenter’s Motion to Compel Brian Potashnik to

Provide Net–Worth Discovery consistent with the Court’s opinion of this date.

Should the trial judge fail to comply, the writ will issue.

      The Court ORDERS the trial judge to file with this Court, within thirty days

of the date of this order, a certified copy of its modified order issued in compliance

with this order. We ORDER the parties to bear their own costs of this original

proceeding.

      We LIFT the stay imposed by this Court’s order dated September 26, 2019.

                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE